Ben I. Seldin and Bertha J. Seldin, Millard R. Seldin and Beverly Seldin v. Commissioner.Seldin v. CommissionerDocket Nos. 4212-66, 4218-66.United States Tax Court1970 Tax Ct. Memo LEXIS 207; 29 T.C.M. (CCH) 689; June 15, 1970, Order FAYOrder FAY, Judge: On November 3, 1969, this Court filed a Memorandum Findings of Fact and Opinion relating to the taxable years 1960, 1961, and 1962 of the abovenamed taxpayers. Ben I. Seldin TCM 1969-233. In submitting a proposed decision with a request that it be entered, petitioners at docket No. 4218-66 requested the Court to include therein a statement that a net operating loss carryback from the year 1965 to the year 1962 had not been in issue. Petitioners were concerned specifically with section 6511(d)(2) (B), Internal Revenue Code of 1954, which provides, in part: In the case of any such claim for credit or refund or any such application for a tentative carryback*208  adjustment, the determination by any court, including the Tax Court, in any proceeding in which the decision of the court has become final, shall be conclusive except with respect to the net operating loss deduction, and the effect of such deduction * * * to the extent that such deduction or short-term capital loss is affected by a carryback which was not an issue in such proceeding. Although respondent had no objection to the form of the decision as requested by petitioners, the Court thought it more appropriate for the parties to enter into a stipulation of facts and for the Court then to supplement its Findings of Fact of the aforesaid opinion. At the Court's suggestion, the parties mutually agreed to enter into a stipulation of fact which they filed with the Court on June 4, 1970. The stipulation provided that in docket No. 4218-66 "a net operating loss carryback from 1965 to 1962 is not in issue." To reflect this stipulation, it is ORDERED: The Findings of Fact in the prior opinion are therefore supplemented by adding at the end of the first full paragraph on page 15, the following: In docket No. 4218-66, a net operating loss carryback from 1965 to 1962 is not in issue. *209   690